UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7740



WILLIE B. BYRON, JR.,

                                              Plaintiff - Appellant,

          versus


PAGE TRUE, Warden, Red Onion State Prison;
LIEUTENANT ROBERTSON; SERGEANT O'QUINN; NURSE
PAYNE; A. W. O. ARMENTROUT; CAPTAIN FLEMING, 6
pm - 6 am Shift; RICHARD A. YOUNG,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Pamela Meade Sargent, Magistrate
Judge. (CA-00-713-7)


Submitted:   February 14, 2002         Decided:     February 26, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie B. Byron, Jr., Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie B. Byron, Jr., appeals a magistrate judge’s final judg-

ment denying several post-verdict motions.*   We affirm.   The record

does not contain a transcript of the jury trial.      Byron has the

burden of including in the record on appeal a transcript of all

parts of the proceedings material to the issues raised on appeal.

Fed. R. App. P. 10(b); 4th Cir. Local R. 10(c).     Appellants pro-

ceeding on appeal in forma pauperis are entitled to transcripts at

government expense only in certain circumstances.          28 U.S.C.

§ 753(f) (1994).   By failing to produce a transcript or to qualify

for the production of a transcript at government expense, Byron has

waived review of the issues on appeal which depend upon the tran-

script to show error.   Powell v. Estelle, 959 F.2d 22, 26 (5th Cir.

1992); Keller v. Prince George’s Co., 827 F.2d 952, 954 n.1 (4th

Cir. 1987).   We have reviewed the record before the court and find

no reversible error.    We therefore affirm the magistrate judge’s

final judgment.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            AFFIRMED




     *
       The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (1994).


                                  2